EXHIBIT 10.25-2
FIRST AMENDMENT TO
 
RESTRICTED STOCK AGREEMENT
 
This First Amendment to Restricted Stock Agreement (“Amendment”) is made as of
this 10th day of January, 2007 between Simmons Company, a Delaware corporation
(the “Company”), and the undersigned (the “Restricted Shareholder”).
 
WHEREAS, the Company and the Restricted Shareholder entered into a Restricted
Stock Agreement dated as of March 31, 2006 (the “Original Agreement”); and
 
WHEREAS, the Company and the Restricted Shareholder desire to amend the Original
Agreement on the terms set forth herein.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the undersigned hereby agree as follows:
 
1. Definitions.  Capitalized terms used herein but not defined shall have the
meanings ascribed thereto in the Original Agreement.
 
2. Amendments.
 
(a)           Section 2(a)(i) of the Original Agreement is hereby amended by
deleting the schedule titled “EBITDA Targets” in its entirety and replacing it
with the following:
 
 
“EBITDA Targets
 
(dollars in millions)


Measurement
Years
Target EBITDA
Cumulative Target EBITDA
90% of Target
EBITDA
90% of Cumulative Target EBITDA
Eligible
Shares
2006
$146.2
$146.2
$131.6
$131.6
21.25% of Restricted Shareholder Stock
2007
$190.0
$336.2
$171.0
$302.6
30% of Restricted Shareholder Stock
2008
$225.0
$561.2
$202.5
$505.1
30% of Restricted Shareholder Stock



 
(b)           Section 2(a)(ii)(B) of the Agreement is hereby amended by deleting
the schedule included therein in its entirety and replacing it with the
following:
 
“Month
2006 Monthly
Target EBITDA
(dollars in millions)
2006 Year to Date
Target EBITDA
(dollars in millions)
January
$11.6
$11.6
February
$10.7
$22.3
March
$10.3
$32.6
April
$13.3
$45.9
May
$11.1
$57.0
June
$11.1
$68.1
July
$15.6
$83.7
August
$14.0
$97.7
September
$13.8
$111.5
October
$14.6
$126.1
November
$10.5
$136.6
December
$9.6
$146.2



 
(c)           Section 5(a) of the Original Agreement is hereby deleted in its
entirety and replaced with the following:
 
“(a)           The Company and the Restricted Shareholder acknowledge and agree
that the Shares of Restricted Shareholder Stock are subject to and restricted by
the Securityholders’ Agreement and with respect to such Shares of Restricted
Shareholder Stock, the Restricted Shareholder shall be an “Employee” or “Senior
Manager,” as the case may be, and as each such term is used in the
Securityholders’ Agreement.  Notwithstanding anything to the contrary contained
in the Securityholders’ Agreement, no Shares of Restricted Shareholder Stock may
be transferred to any Person who is not an Affiliate of the Restricted
Shareholder; provided that, with respect to Shares that are not Vested Shares,
all terms relating to vesting and repurchase of the Shares shall continue to
apply and shall be deemed to be with reference to the employment or service of
the original Restricted Shareholder transferring the Shares.  The Vested Shares
may be transferred by will or the laws of descent and distribution.”
 
(d)           Section 7 of the Original Agreement is hereby amended by deleting
the definitions of “Credit Agreement”, “Financing Default”, “Indentures”, and
“Senior Manager” and replacing them with the following:
 
““Credit Agreement” shall mean the Amended and Restated Credit and Guaranty
Agreement, dated as of August 27, 2004, among Simmons Bedding Company, as
Company, THL-SC Bedding Company and certain subsidiaries of the Company, as
Guarantors, the financial institutions listed therein, as Lenders, UBS
Securities LLC, as Joint Lead Arranger and as Co-Syndication Agent, Deutsche
Bank AG, New York Branch, as Administrative Agent and Collateral Agent, General
Electric Capital Corporation, as Co-Documentation Agent, CIT Lending Services
Corporation, as Co-Documentation Agent, and Goldman Sachs Credit Partners L.P.,
as Sole Bookrunner, a Joint Lead Arranger and as Co-Syndication Agent, as
amended and/or restated from time to time.
 
“Financing Default” means any event of default or breach under (i) the Credit
Agreement, (ii) that certain senior unsecured floating rate loan facility by and
among THL-SC Bedding Company, certain of its subsidiaries, certain lenders,
party thereto and Deutsche Bank, A.G., Cayman Islands Branch, as administrative
agent, as amended, modified, restated or refinanced from time to time, (iii) the
covenant contained in any of the Indentures which permits repurchases by the
Company of employee stock not exceeding a specified amount in the aggregate, or
(iv) any other similar notes or instruments that the Company or its Subsidiaries
may issue from time to time.
 
“Indentures” shall mean (i) that certain Indenture, dated as of December 19,
2003, governing the Senior Subordinated Notes of Simmons Bedding Company, a
Subsidiary of the Company, due 2013, as amended, modified, restated or
refinanced from time to time, and (ii) that certain Indenture, dated as of
December 15, 2004, governing the Company’s 10% Senior Discount Notes, due 2014,
as amended, modified, restated or refinanced from time to time.
 
“Senior Manager” shall mean each of Charles R. Eitel, William S. Creekmuir, and
Gary S. Matthews, and/or any other Persons designated by the Board as Senior
Managers (collectively, the “Senior Managers”).”
 
3. Miscellaneous.
 
(a) Except as expressly modified pursuant to this Amendment, the Original
Agreement remains unchanged and in full force and effect.  This Amendment shall
be governed by all of the provisions in Section 8 of the Original Agreement.
 
(b) This Amendment may be executed in one or more counterparts, each of which
shall be deemed to be an original, and all of which shall constitute one and the
same agreement.
 
*   *   *   *   *   *
 
[Signatures on following page]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Restricted Stock Agreement as of the date first written above.
 
SIMMONS COMPANY
 
By:         /s/ William S. Creekmuir
William S. Creekmuir
Executive Vice President and
 
Chief Financial Officer
 
RESTRICTED SHAREHOLDER
 
By:         /s/ Stephen G. Fendrich
Stephen G. Fendrich